Title: To George Washington from George Augustine Washington, 7 March 1791
From: Washington, George Augustine
To: Washington, George



Honored Uncle
Mount Vernon March 7th 1791

Being informed by Giles who arrived this morning that You expected being here as soon as he would or shortly after I cannot suppose that this will find You in Philadelphia unless You are unexpectedly detain’d—Very contrary to my expectation and wish I have been prevented returning untill last night. I was on my way as far as Westmoreland and should have been here by the time I mentioned in a Letter I wrote You from Eltham but the death of Mrs McCarty preventing Mr Bassett attending his Sister up and hearing also that the small pox was in Dumfries and concieving it probable that it would become general in this part of the Country though it advisable to hasten back and bring them up with me which I have done not having had the happiness of hearing from You since my absence I knew not of Your being expected in so soon and I have just had the pleasure of being informed by Mr Lund Washington that it is the prevailing report in Alexandria that You are to be in anapolis on Thursday next but in case of Your being delay’d I have coverd the Report and I know it is always Your wish to receive it and refer You to it for information as I came home so late that I have not had time this morng to visit the plantations but shall immediately after dispatching this—Fanny joins me in tenderest regards for You my Aunt and the Children and believe me to be Your truly affectionate Nephew

Geo. A. Washington

